Sub-Item 77O Rule 10f-3 Transactions DREYFUS INTERNATIONAL BOND FUND On January 4, 2017, Dreyfus International Bond Fund (the "Fund"), purchased 2,700 Credit Suisse Group AG 4.282% Senior Notes due January 9, 2028 (CUSIP No. 225401AC2) (the "Notes") at a purchase price of $100.00 per Note, with underwriter compensation of 0.450%. The Notes were purchased from Credit Suisse Securities (USA) LLC, a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: ANZ Securities, Inc. BMO Capital Markets Corp. BNY Mellon Capital Markets, LLC Capital One Securities, Inc. CIBC World Markets Corp. Citigroup Global Markets Inc. Citizens Capital Markets, Inc. Credit Agricole Securities (USA) Inc. Credit Suisse Securities (USA) LLC Danske Markets Inc Deutsche Bank Securities, Inc. Erste Group Bank AG Fifth Third Securities, Inc. Lebenthal & Co., LLC MFR Securities, Inc. Mischler Financial Group, Inc. Morgan Stanley & Co. LLC nabSecurities, LLC RBC Capital Markets, LLC RBC Securities Inc. Samuel A. Ramirez & Company, Inc. Scotia Capital (USA) Inc. Société Générale TD Securities (USA) LLC U.S. Bancorp Investments, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on April 26-27, 2017. These materials include additional information about the terms of the transaction. Sub-Item 77O Rule 10f-3 Transactions DREYFUS INTERNATIONAL BOND FUND On March 6 2017, Dreyfus International Bond Fund (the "Fund"), purchased 900 Great Plains Energy Inc 3.900% Senior Notes due April 1, 2027 (CUSIP No. 391164AJ9) (the "Notes") at a purchase price of $99.62 per Note, with underwriter compensation of 0.650%. The Notes were purchased from Goldman Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Inc. BNP Paribas Securities, LLC BNY Mellon Capital Markets, LLC Goldman, Sacks & Co. J.P. Morgan Securities LLC KeyBanc Capital Markets, Inc. Merrill Lynch, Pierce, Fenner & Smith Incorporated Mizuho Securities USA Inc. MUFG Securities Americas Inc. SunTrust Robinson Humphrey, Inc. U.S. Bancorp Investments, Inc. UMB Financial Services, Inc. Wells Fargo Securities, LLC Accompanying this statement are materials provided to the Board of Trustees for the Fund, which ratified the purchase as being in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on April 26-27, 2017. These materials include additional information about the terms of the transaction.
